Case 18-14603-MBK              Doc 752      Filed 07/30/19 Entered 07/30/19 16:36:28                      Desc Main
                                           Document      Page 1 of 2

 McMANIMON, SCOTLAND
  & BAUMANN, LLC
 75 Livingston Avenue
 Roseland, New Jersey 07068
 (973) 622-1800
 Richard D. Trenk, Esq. (rtrenk@msbnj.com)
 Robert S. Roglieri, Esq. (rroglieri@msbnj.com)
 Counsel for the Ad-Hoc Committee of Minority Shareholders

                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF NEW JERSEY


     In re:                                                  Chapter 11

     PRINCETON ALTERNATIVE INCOME                            Case No. 18-14603 (MBK)
     FUND, LP, et al.,1
                                                             (Jointly Administered)
                                      Debtors.


                                        NOTICE OF APPEARANCE

              Please take notice that in accordance with Fed. R. Bankr. P. 9010(b) the undersigned enters
 an appearance in this case on behalf of the following minority shareholders, who, in the collective,
 are the Ad-Hoc Committee of Minority Shareholders: Mattin Family Trust; Shinnecock Partners;
 Sierra Springs Diversified Income Fund LP; World Opportunity Master Fund, LP; Michael
 Schweaber (via Millenium Trust); Edward & Dohee Lim Living Trust; Robert Wade; Sirius
 Investments SICAV, Sub-Fund Reserva; Alexander Rugaev; and Marketplace Lending
 Investments LTD. Request is made that the documents filed in this case and identified below be
 served on the undersigned at this address:
                                         Richard D. Trenk, Esq.
                                  McManimon, Scotland & Baumann, LLC
                                     75 Livingston Avenue, 2nd Floor
                                           Roseland, NJ 07068
                                          973-622-1800 (phone)
                                           973-622-7333 (fax)
                                       Email: rtrenk@msbnj.com

 DOCUMENTS:

               All notices entered pursuant to Fed. R. Bankr. P. 2002.


 1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
 follows: Princeton Alternative Income Fund, LP (7875); and Princeton Alternative Funding, LLC (3349).
Case 18-14603-MBK        Doc 752    Filed 07/30/19 Entered 07/30/19 16:36:28   Desc Main
                                   Document      Page 2 of 2

           All documents and pleadings of any nature.


                                                    /s/ Richard D. Trenk
                                                    Richard D. Trenk
 Dated: July 30, 2019




 4820-5072-1438, v. 1
